Exhibit 10.5

 

RICH UNCLES NNN REIT, INC.

CODE OF BUSINESS CONDUCT AND ETHICS

 

OVERVIEW

 

Rich Uncles NNN REIT, Inc. (the “Company”) has established this Code of Business
Conduct and Ethics (this “Code”) that applies to (i) the Company’s officers,
directors and employees; (ii) the employees of our Advisor, Rich Uncles NNN REIT
Operator, LLC and our Sponsor, Rich Uncles, LLC; and (iii) the managers,
employees and independent contractors of the Company our Advisor and our
Sponsor. The persons set forth under (i)-(iii) above are “Covered Persons” under
this Code.

 

The Board of Directors of the Company has adopted this Code in order to promote:

 

·honest and ethical conduct, including the ethical handling of actual or
apparent conflicts of interest between personal and professional relationships;



·full, fair, accurate, timely, and understandable disclosure in the periodic
reports required to be filed by the Company;



·compliance with applicable governmental rules and regulations; and



·accountability for adherence to this Code.

 

PRINCIPLES

 

Complying with Laws, Regulations, Policies and Procedures

 

All Covered Persons are expected to understand, respect and comply with all the
laws, regulations, policies and procedures that apply to them in their positions
with the Company. Employees are responsible for talking to their supervisors to
determine which laws, regulations and Company policies apply to their position
and what training is necessary to understand and comply with them.

 

Covered Persons are directed to specific policies and procedures available to
them and to persons they supervise as set forth in our “Employee Handbook;”
however, in the event of any conflict between the procedures or requirements in
this Code or the Employee Handbook, this Code shall control.

 

Compliance Officer

 

The Company’s “Compliance Officer” will be responsible for ensuring that this
Code is established and effectively communicated to all Covered Persons and will
handle the Company’s day-to-day compliance matters. The Compliance Officer will
be the Company’s [select CEO, CFO, other executive officer].

 



 1 

 

 

Among the responsibilities of the Compliance Officer are:

 

·Receiving, reviewing, investigating and resolving concerns and reports on the
matters described in this Code;



·providing guidance on the meaning and application of this Code; and



·reporting periodically and as matters arise (if deemed necessary by the
Compliance Officer) on the implementation and effectiveness of this Code and
other compliance matters and recommending any updates or amendments to this Code
that the Compliance Officer deems necessary to (i) management of the Company,
and (ii) the Company’s Conflicts Committee.

 

The Compliance Officer is the “go to” person for questions and concerns relating
to this Code, especially in the event of a potential violation.

 

The Compliance Officer will, with the assistance and cooperation of the
Company’s officers and directors, foster an atmosphere where Covered Persons are
comfortable communicating and/or reporting concerns and possible violations of
this Code.

 

Ethical Obligations

 

It is important that Covered Persons promote integrity throughout the Company
and foster a culture throughout the Company as a whole that ensures the fair and
timely reporting of the Company’s results of operations and financial condition
and other financial information.

 

Each Covered Person agrees that he or she will:

 

·Perform his or her duties in an honest and ethical manner;



·handle actual or apparent conflicts of interest between his or her personal and
professional relationships in an ethical manner; and



·proactively promote and be an example of ethical behavior in the work
environment.

 

Insider Trading

 

No Covered Person who has access to confidential information may use or share
that information for stock trading purposes or for any other purpose except the
conduct of our business. All non-public information about the Company should be
considered confidential information. To use non-public information for personal
financial benefit or to “tip” others who might make an investment decision on
the basis of this information is not only unethical but also illegal. You must
always have any sales or acquisitions of the Company’s securities pre-approved
by the Company’s [designate an officer]. If you have any questions, please
consult the Company’s __________.

 



 2 

 

 

Conflicts of Interest

 

All Covered Persons should be scrupulous in avoiding any action or interest that
conflicts with, or gives the appearance of a conflict with, the Company’s
interests. A “conflict of interest” exists whenever an individual’s private
interests interfere or conflict in any way (or even appear to interfere or
conflict) with the interests of the Company. A conflict situation can arise when
any of the Covered Persons take actions or has interests that may make it
difficult to perform his or her work for the Company objectively and
effectively. Conflicts of interest may also arise when Covered Persons or a
member of his or her family receives improper personal benefits as a result of
his or her position with the Company, whether from a third party or from the
Company.

 

Sometimes, conflicts of interest will develop accidentally or unexpectedly, and
the appearance of a conflict of interest can also easily arise. If any of the
Covered Persons has a conflict, actual or potential, he or she should report
such conflict to the Compliance Officer or, in the case of the Compliance
Officer, to the Chief Executive Officer. Conflicts of interest may not always be
clear-cut, so if a question arises, Covered Persons should consult with the
Compliance Officer or higher levels of management.

 

Any Covered Persons that become aware of a conflict or potential conflict
involving other Covered Persons should bring it to the attention of the
Compliance Officer or higher levels of management. Such communications will be
kept confidential to the extent feasible.

 

The following list provides examples of prohibited conflicts of interest under
this Code, but Covered Persons should keep in mind that these examples are not
exhaustive. The overarching principle is that the personal interests of Covered
Persons should not be placed improperly above the interests of the Company.

 

All Covered Persons must:

 

·Not use his or her personal influence or personal relationships improperly to
influence business decisions or financial reporting by the Company whereby
Covered Persons would benefit personally to the detriment of the Company;



·not cause the Company to take action, or fail to take action, for the
individual personal benefit of Covered Persons to the detriment of the Company;
and



·report at least annually any affiliations or other relationships related to
conflicts of interest.

 



 3 

 

 

Corporate Opportunity

 

Covered Persons are prohibited from: (i) taking for themselves corporate
opportunities that properly belong to the Company or are discovered through the
use of corporate property, information or position; (ii) using corporate
property, information or position for personal gain; and (iii) competing with
the Company. Covered Persons owe a duty to the Company to advance its legitimate
interests when the opportunity to do so arises.

 

CONFIDENTIALITY

 

Covered Persons must maintain the confidentiality of information entrusted to
them by the Company, our suppliers, our business partners and prospective
business partners, except when disclosure is either expressly authorized by the
Company or required by law. Confidential information includes all non-public
information, including information that might be of use to competitors, or
harmful to the Company or its suppliers, business partners and prospective
business partners, if disclosed. It also includes information that suppliers,
business partners and prospective business partners have entrusted to us. The
Company expects that all Covered Persons will preserve all such confidential
information even after his or her employment or relationship with the Company
ends. In some cases, disclosure of any such confidential information, even after
termination of employment or other relationship, may result in civil liability
to the individual. All Covered Persons must, upon termination of employment or
relationship with the Company, return all confidential information to the
Company, including originals and copies, whether in electronic or hard copy.

 

All confidential information concerning the Company obtained by Covered Persons
is the property of the Company and must be protected. Confidential information
includes all non-public information that could be of use to competitors, be
harmful to the Company, or impair the value of any asset, if disclosed. Covered
Persons must maintain the confidentiality of such information entrusted to them
by the Company, except when disclosure is authorized by the Company or required
by law. Whenever feasible, Covered Persons should consult with the Compliance
Officer or, if the Compliance Officer would be affected by the disclosure,
consult with a higher representative of management, if they believe they have a
legal obligation to disclose confidential information.

 

Examples of confidential information include, but are not limited to:
information that could be of use to the Company’s competitors; business trends
identified by the Company; projections; information about financial performance;
new marketing plans; information about potential acquisitions, divestitures and
investments; public or private securities offerings or changes in dividend
policies or amounts; significant personnel changes; and existing or potential
major contracts or finance sources or the loss thereof.

 



 4 

 

 

This obligation with respect to confidential information extends beyond the
workplace. It applies to communications among Covered Persons and their family
members and continues to apply even after their affiliation with the Company
terminates.

 

Fair Dealing

 

The Company seeks to outperform its competition fairly and honestly. The Company
seeks competitive advantages through superior performance, never through
unethical or illegal business practices. Stealing proprietary information,
possessing or utilizing trade secret information that was obtained without the
owner’s consent or inducing such disclosures by past or present employees of
other companies is prohibited.

 

All Covered Persons are expected to deal fairly with the Company’s “customers”
which include its stockholders, suppliers, brokers, agents, competitors,
officers and employees. No one should take unfair advantage of anyone through
manipulation, concealment, abuse of privileged information, misrepresentation of
material facts or any other unfair dealing.

 

The purpose of business entertainment and gifts in a commercial setting is to
create goodwill and sound working relationships, not to gain unfair advantage
with customers. No gift or entertainment should ever be offered, given, provided
or accepted by Covered Persons unless (i) it is not a cash gift; (ii) it is
consistent with customary business practices; (iii) there was a prior social
relationship between the parties; (iv) it is nominal in value; (v) the gift
cannot be construed as a bribe or payoff; and (vi) it does not violate any laws
or regulations. No tickets to events should be offered, given, provided or
accepted by Covered Persons unless the party providing the tickets is present at
such event or the tickets have been pre-approved by the Compliance Officer. Any
gifts that are substantial in nature (i.e., with a value of $250 or more, or of
relative scarcity, including, but limited to, gifts of tickets to major sporting
or cultural events) must be pre-approved by the Compliance Officer. Please
discuss with the Compliance Officer any gifts or proposed gifts which you are
not certain are appropriate.

 

Examples of prohibited conduct include, but are not limited to:

 

·Bribery or payoffs to induce business or breaches of contracts by others; or



·Making false or deceptive claims or comparisons about competitors or their
assets, practices or services.

 



 5 

 

 

All Covered Persons must disclose prior to or at the time of employment, or
election in the case of directors, the existence of any employment agreement,
non-compete or non-solicitation agreement, confidentiality agreement or similar
agreement with a former employer or company that in any way restricts or
prohibits the performance of any duties or responsibilities of their positions
with the Company.

 

Protection and Proper Use of the Company Assets

 

All Covered Persons should endeavor to protect the Company’s assets and ensure
their efficient use. Theft, carelessness, and waste have a direct impact on the
Company’s profitability. Any suspected incident of fraud or theft should be
immediately reported for investigation. Company equipment should not be used for
non-Company business, though incidental personal use may be permitted.

 

The obligation of Covered Persons to protect the Company’s assets includes its
proprietary information. Proprietary information includes intellectual property
such as trademarks and copyrights, as well as business, marketing and service
plans, databases, records, salary information and any unpublished financial data
and reports. Unauthorized use or distribution of this information would violate
Company policy. It could also be illegal and result in civil or even criminal
penalties.

 

Payments to Government Personnel

 

The U.S. Foreign Corrupt Practices Act prohibits giving anything of value,
directly or indirectly, to officials of foreign governments or foreign political
candidates in order to obtain or retain business. It is strictly prohibited to
make illegal payments to government officials of any country.

 

In addition, the U.S. government has a number of laws and regulations regarding
business gratuities which may be accepted by U.S. government personnel. The
promise, offer or delivery to an official or employee of the U.S. government of
a gift, favor or other gratuity in violation of these rules would not only
violate Company policy but could also be a criminal offense. State and local
governments, as well as foreign governments, may have similar rules. The
Company’s Compliance Officer can provide guidance to you in this area.

 

Public Company Reporting

 

As a public company, it is of critical importance that the Company’s filings
with the Securities and Exchange Commission (the “SEC”) be accurate, timely and
in accordance with all applicable laws and regulations. Depending on his or her
position with the Company, Covered Persons may be called upon to provide
necessary information to assure that the Company’s public reports are complete,
fair and understandable. The Company expects Covered Persons to take this
responsibility very seriously and to provide prompt accurate answers to
inquiries related to the Company’s public disclosure requirements. However,
Covered Persons should not respond to inquiries regarding, or otherwise
communicate to any outside party, results, forecasts or trends without the prior
approval of the Compliance Officer.

 



 6 

 

 

Financial Statements and Other Records

 

All of the Company’s books, records, accounts and financial statements must be
maintained in reasonable detail, must appropriately reflect the Company’s
transactions and must conform both to applicable legal requirements and to the
Company’s system of internal controls. Unrecorded or “off the books” funds or
assets should not be maintained unless permitted by applicable law or regulation
and authorized by the Compliance Officer. Records should always be retained or
destroyed according to the Company’s document retention policy. In the event of
litigation or governmental investigation, please consult the Board of Directors.

 

Discrimination and Harassment

 

The diversity of the Company’s employees is a tremendous asset. We are firmly
committed to providing equal opportunity in all aspects of employment and will
not tolerate any discrimination or harassment of any kind.

 

REPORTING ILLEGAL OR UNETHICAL BEHAVIOR

 

Asking Questions and Voicing Concerns

 

This Code provides an overview of the legal and ethical responsibilities
applicable to Covered Persons. Each of the Covered Persons is responsible for
upholding these responsibilities.

 

The standards and expectations outlined here are intended to guide such
individuals in making the right choices. If any aspect of this Code is unclear,
or if any individual has any questions or faces a situation that is not
addressed herein, he or she should bring them to the Company’s attention. The
Company recognizes that in some situations it is difficult to know right from
wrong. Since this Code cannot anticipate every situation that will arise, it is
important that the Company have a way to approach a new question or problem.
Each of the Covered Persons should keep the following steps and questions in
mind:

 

·Make sure you have all the facts. To reach the right solutions, we must be as
fully informed as possible.

 



 7 

 

 

·Ask yourself. What specifically am I being asked to do? Does it seem unethical
or improper? This will enable you to focus on the specific question you are
faced with, and the alternatives you have. Use your judgment and common sense;
if something seems unethical or improper, it probably is.

 

·Clarify your responsibility and role. In most situations, there is shared
responsibility. Are your colleagues informed? It may help to get others involved
and discuss the problem.

 

·Discuss the problem with your supervisor. This is the basic guidance for all
situations. In many cases, your supervisor will be more knowledgeable about the
question, and will appreciate being brought into the decision-making process.
Remember that it is your supervisor’s responsibility to help solve problems.

 

·Seek help from Company resources. In the rare case where it may not be
appropriate to discuss an issue with your supervisor, or where you do not feel
comfortable approaching your supervisor with your question, discuss it with your
the Compliance Officer his/her superior officer.

 

·Always ask first, act later. If you are unsure of what to do in any situation,
seek guidance before you act.

 

Duty to Report

 

Covered Persons who suspect or know of violations of this Code or illegal or
unethical business or workplace conduct by employees, officers or directors have
a duty to report it immediately. Each person is encouraged to report such
conduct to a supervisor or superior, but if the individuals to whom such
information is conveyed are not responsive, or if there is reason to believe
that reporting to such individuals is inappropriate in particular cases, then
the Covered Persons may contact the Conflicts Committee or Outside Corporate
Counsel: Gregory W. Preston, Esq. at: (949) 760-0107 or gpreston@corp-law.com.
Such communications will be kept in confidence to the extent appropriate or
permitted by law. If Covered Persons are still not satisfied with the response,
the Covered Persons may contact the Chairman of the Board of directors or any of
the Company’s outside directors. While Covered Persons are encouraged to use the
Company’s internal reporting system outlined, above, in all cases, Covered
Persons may directly report such violations outside the Company to appropriate
authorities in accordance with applicable law.

 



 8 

 

 

The Company’s policy is to comply with all applicable financial reporting and
accounting regulations. If any of the Covered Persons has unresolved concerns or
complaints regarding questionable accounting or auditing matters of the Company,
then he or she is encouraged to submit those concerns or complaints
(anonymously, confidentially or otherwise) to the Company’s Conflicts Committee
or Outside Corporate Counsel. Subject to its legal duties, the Conflicts
Committee and/or the Outside Corporate Counsel will treat such submissions
confidentially.

 

Each of the Covered Persons who is involved in the Company’s periodic reports
and other documents filed with the SEC, including all financial statements and
other financial information, must comply with applicable federal securities laws
and SEC regulations. Each of the Covered Persons who is involved in the
Company’s public disclosure process must: (a) be familiar with and comply with
the Company’s disclosure controls and procedures and its internal control over
financial reporting; and (b) take all necessary steps to ensure that all filings
with the SEC and all other public communications about the financial and
business condition of the Company provide full, fair, accurate, timely and
understandable disclosure.

 

The Company will make a telephone hotline available for reporting illegal or
unethical behavior as well as questionable accounting or auditing matters and
other accounting, internal accounting controls or auditing matters on a
confidential, anonymous basis. Any concerns regarding accounting or auditing
matters reported to this hotline will be communicated directly to the Chief
Executive Officer of the Company.

 

When reporting a concern, Covered Persons should supply sufficient information
so that the matter may be investigated properly. As the ultimate objective of
any investigation is to uncover the truth, any of the Covered Persons who is
found to have lied during an internal investigation will be subject to
appropriate discipline, which could include immediate termination without
compensation for that act of dishonesty. Full cooperation is expected both from
anyone who is suspected or accused of improper conduct and from anyone who makes
accusations against somebody else. Any information provided by Covered Persons
will be handled in a confidential manner to the greatest extent possible.
Moreover, as described below, the Company prohibits retaliation for reporting
illegal or unethical behavior.

 

Any person involved in any investigation in any capacity of a possible
misconduct must not discuss or disclose any information to anyone outside the
investigation unless required or permitted by law or when seeking his or her own
legal advice, and is expected to cooperate fully in any investigation.

 

If any of the Covered Persons has or receives notice of a complaint or concern
regarding the Company’s financial disclosure, accounting practices, internal
accounting controls, auditing or questionable accounting or auditing matters,
such Covered Persons must immediately advise an internal audit representative
or, if confidentiality and anonymity are needed, then he or she should
immediately report the complaint or concern to Outside Corporate Counsel.

 



 9 

 

 

Any use of these reporting procedures in bad faith or in a false or frivolous
manner will be considered a violation of this Code. Further, these reporting
methods should not be used for personal grievances not involving this Code.

 

Non-Retaliation

 

The Company prohibits retaliation of any kind against individuals who have made
good faith reports or complaints of violations of this Code or other known or
suspected illegal or unethical conduct. Specifically, the Company will not
discharge, demote, suspend, threaten, harass, or in any other manner
discriminate against an of the Covered Persons for lawfully reporting internally
or to appropriate authorities, or providing information or assistance in an
investigation regarding misconduct. Any of the Covered Persons who retaliates
against other Covered Persons for reporting known or suspected violations of
legal or ethical obligations will be in violation of this Code and subject to
disciplinary action, up to and including dismissal. Such retaliation may also be
a violation of the law, and as such, could subject both the individual offender
and the Company to legal liability.

 

Internal Investigation

 

When an alleged violation of this Code is reported, the Company shall take
prompt and appropriate action in accordance with the law and regulations and
otherwise consistent with good business practice. If the suspected violation
appears to involve either a possible violation of law or an issue of significant
corporate interest or if the report involves a complaint or concern regarding
the Company’s financial disclosure, internal accounting controls, questionable
auditing or accounting matters or practices or other issues relating to the
Company’s accounting or auditing, the Compliance Officer or other person
receiving the report, as appropriate, shall notify the Conflicts Committee and
Outside Corporate Counsel within two (2) business days. A preliminary
investigation of the report will be performed by the Conflicts Committee within
a reasonable time from the date the complaint was submitted. The Conflicts
Committee shall assess the situation and determine the appropriate course of
action to be recommended to the Board of Directors. At a point in the process
consistent with the need not to compromise the investigation, a person who is
suspected of a violation shall be apprised of the alleged violation and shall
have an opportunity to provide a response to the investigator.

 



 10 

 

 

Health and Safety

 

The Company strives to provide each of the Covered Persons with a safe and
healthful work environment. Each of the Covered Persons has responsibility for
maintaining a safe and healthy workplace by following safety and health rules
and practices and reporting accidents, injuries and unsafe equipment, practices
or conditions.

 

Violence and threatening behavior are not permitted. Each of the Covered Persons
should report to work in condition to perform their duties, free from the
influence of illegal drugs or alcohol. The use of illegal drugs in the workplace
will not be tolerated.

 

AMENDMENT, MODIFICATION AND WAIVER

 

This Code may be amended or modified by the Board of Directors, after receiving
appropriate recommendation from any relevant internal and outside resources.
Only the Board of Directors or a committee of the Board with specific delegated
authority may grant waivers of this Code. Any waivers will be promptly disclosed
as required by law.

 

VIOLATIONS

 

Violation of this Code is grounds for disciplinary action up to and including
termination of employment. Such action is in addition to any civil or criminal
liability which might be imposed by any court or regulatory agency.

 

Disciplinary Actions

 

Subject to the following sentence, the Compliance Officer shall be responsible
for implementing the appropriate disciplinary action in accordance with the
Company’s policies and procedures for any of the Covered Persons who is found to
have violated this Code. If the Compliance Officer is the individual responsible
for the violation or suspected violation of this Code, then the Conflicts
Committee will be responsible for implementing the appropriate disciplinary
action.

 

Corrective Action

 

Subject to the following sentence, in the event of a violation of this Code, the
Compliance Officer should assess the situation to determine whether the
violation demonstrates a problem that requires remedial action as to the
Company’s policies and procedures. If a violation has been reported to the
Conflicts Committee, it shall be responsible for determining the appropriate
remedial or corrective actions. Such corrective action shall be documented, as
appropriate.

 



 11 

 

 

Retention of Reports and Complaints

 

All notices or reports of suspected violations, complaints or concerns pursuant
to this Code shall be considered confidential and shall be recorded in a log,
indicating the description of the matter reported, the date of the report and
the disposition thereof. The log shall be retained for five (5) years and shall
be maintained by the Compliance Officer.

 

Cooperation by Rich Uncles Affiliates.

 

The Code is designed to cover reports of suspected violations, complaints or
concerns that directly or indirectly affect the Company as a public company.
Since the Company, our day-to-day operations and asset management services are
performed by officers and employees of Rich Uncles NNN REIT Operator, LLC, our
Advisor, and Rich Uncles, LLC, our Sponsor, pursuant to an Advisory Agreement
between the Company and our Advisor and, this Code shall be formally adopted by
each of Rich Uncles NNN REIT Operator, LLC and Rich Uncles, LLC. Each of these
affiliated entities shall fully cooperate with the Company in enforcing the
provisions of this Code.

 

Accountability

 

Each Covered Person must:

 

·Upon adoption of this Code (or thereafter, as applicable, upon becoming a
Covered Person), affirm to the Company that he or she has received, read and
understands this Code;

 

·annually thereafter affirm to the Company that he or she has complied with the
requirements of this Code;

 

·not retaliate against any of the Covered Persons for reports of potential
violations that are made in good faith; and

 

·follow the notification procedures set forth in this Code promptly if he or she
knows of any violation of this Code.

 

The Code is not intended to create, nor does it create, any contractual rights
related to employment.

 



 12 

 





 

Code of Conduct and Ethics Initial Affirmation

 

Pursuant to this Code of Conduct and Ethics (the “Code”) of Rich Uncles NNN
REIT, Inc. (the “Company”), I, ________________________, as an
officer/director/employee (circle as appropriate) of the Company, Rich Uncles
NNN REIT Operator, LLC and Rich Uncles, LLC (collectively, “Affiliated
Companies”)hereby affirm that I have received, read and understand this Code.

 

By:           Name:         Title:        Employed by, Director of or Manager
of:             Print Name(s) of Applicable Affiliated         Company(ies)  

 

Dated: ___________________

 



 13 

